Title: To Thomas Jefferson from Nicolas Gouin Dufief, 28 January 1804
From: Dufief, Nicolas Gouin
To: Jefferson, Thomas


               
                  Monsieur,
                  à Philadelphie ce 28 de Janvier. 1804
               
               Mr Bocquet, artiste de mérite & auteur d’un plan interessant de la Capitale du pays de nos nouveaux frères, s’est chargé de vous remettre lui même la présente, & un paquet qui contient les livres que vous m’avez demandés—
               J’aurais bien désiré pouvoir vous adresser une édition du nouveau testament en Anglais, aussi Jolie que l’édition Grèque & latine de Londres, mais telle qu’elle est, elle vaut beaucoup mieux que l’édition Américaine de Boston—
               Je finis en faisant les vœux les plus ardens pour que l’année qui Commence soit pour vous une Suite non Interrompue d’événemens heureux, & en vous priant d’agréer avec votre bonté ordinaire mes Sentimens inébranlables d’estime, de respect, & de réconnaissance
               
                  N. G. Dufief
               
               
                  Le prix des livres est Comme Suit
                  
                     
                        
                        2 exempl. du Testamt.
                        G. & L.
                        5.   D
                     
                     
                        
                        2  D
                        Angl.
                        1 25
                        
                     
                     
                     
                        
                        
                        6.25
                        
                     
                  
               
             
               Editors’ Translation
               
                  
                     Sir,
                     Philadelphia, 28 Jan. 1804
                  
                  Mr Bocquet, a talented artist and author of an interesting map of the capital of our new brothers’ country, volunteered to give you this letter, along with a package containing the books you requested.
                  I would have liked to be able to send you an English edition of the New Testament as attractive as the Greek and Latin edition from London, but this one, such as it is, is still much better than the American edition from Boston.
                  I conclude by extending my most fervent wishes that your new year be a continual series of happy events, and asking you to accept, with your characteristic kindness, my unwavering sentiments of admiration, respect and gratitude.
                  
                     N. G. Dufief
                  
                  
                     The books are priced as follows:
                     
                        
                           
                           2 copies of the New Testament in Greek and Latin
                           5.00 dollars
                        
                        
                           
                           2 copies in English
                           1.25
                        
                        
                           
                           
                           6.25
                        
                     
                  
               
            